                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF LOUISIANA

    In Re: Oil Spill by the Oil Rig                              *
    “Deepwater Horizon” in the Gulf                                           MDL 2179
    of Mexico, on April 20, 2010                                 *
                                                                              SECTION: J(2)
                                                                 *
                                                                              JUDGE BARBIER
    Applies to:                                                  *
    All Cases in the B3 Pleading                                              MAG. JUDGE WILKINSON
    Bundle                                                       *


                    FIRST AMENDMENT TO PRETRIAL ORDER NO. 68

           Pretrial Order No. 68 (“PTO 68,” Rec. Doc. 26070) required BP Exploration &

Production Inc. and BP America Production Company (together, “BP”) and the

plaintiffs in remaining and newly-filed cases in the B3 pleading bundle1 (the “B3

Plaintiffs”) to, among other things, produce certain documents and information no

later than 90 days after entry of PTO 68. The Court hereby AMENDS PTO 68 as

follows:

           1.       Section I.A.2.d. of PTO 68 required B3 Plaintiffs to complete, sign, and

                    produce to BP an Authorization for Release of Medicals Records

                    Information for every health care professional identified in the

                    Plaintiff’s Supplemental Medical Disclosure Form. However, PTO 68 did

                    not contain the Authorization for Release of Medical Records

                    Information. Exhibit B attached hereto2 is the Authorization for




1
    The “B3” pleading bundle includes all claims, of any type, relating to postexplosion clean-up efforts asserted against
    defendants not named in the B1 master complaint, as well as all claims for personal injury and/or medical monitoring
    for exposure or other injury occurring after the explosion and fire of April 20, 2010. (Pretrial Order No. 25, Rec.
    Doc. 983). The B3 bundle includes contract claims related to the oil spill response.
2
    This First Amendment to PTO 68 does not contain an Exhibit “A,” in order to avoid confusion with the Exhibit A
    attached to the original PTO 68.
     Release of Medical Records contemplated in paragraph I.A.2.d. of PTO

     68.


2.   PTO 68 did not specify to whom and how the required productions

     should be made. Those instructions are provided here. Specifically, BP

     and the B3 Plaintiffs should produce the information and documents

     listed in Section I.A of PTO 68 to other parties in their individual cases,

     and not to the Court, by following the applicable procedure set forth

     below:

              Pro se B3 Plaintiffs (plaintiffs not represented by an attorney)

     shall mail the information and documents to the following address:

                     Counsel for BP
                     Attn: Frank Sramek
                     Kirkland & Ellis LLP
                     300 North LaSalle St., Suite 2400
                     Chicago, IL 60654

              BP shall produce documents and information to pro se B3

     Plaintiffs by FTP (file transfer protocol) or another method as may

     appropriate. Pro se B3 Plaintiffs shall contact Frank Sramek at

     Kirkland & Ellis LLP (pto68productions@kirkland.com) to provide an

     email address where an FTP link to the production can be sent or to

     coordinate an alternative production method.

              For B3 Plaintiffs who are represented by counsel, counsel

     for the B3 Plaintiffs should contact Frank Sramek at Kirkland & Ellis

     LLP (pto68productions@kirkland.com) to coordinate the production.

     Both BP and the B3 Plaintiffs shall produce documents and information
                                   2
               in litigation-ready format, including a document production load file,

               TIFF image files, text files, Excel files in native format, and Bates

               numbered pages, as set forth in Exhibit C attached hereto.

                          For other inquiries to BP relating to the claims in the PTO 68

               process, please contact Katie Jakola (katie.jakola@kirkland.com) and/or

               Kris Ritter (kristopher.ritter@kirkland.com) at Kirkland & Ellis LLP.

                          All other aspects of PTO 68 remain unchanged.


       New Orleans, Louisiana, this 28th day of October, 2019




                                              __________________________________________
                                                      United States District Judge


Notes to Clerk:
Enter this First Amendment to PTO 68 in the MDL 2179 master docket and in
the individual docket of any cases that are consolidated with MDL 2179 after
the issuance of this order.

Mail copies of (1) PTO 68 (Rec. Doc. 26070) and (2) this First Amendment to PTO
68, including the exhibits attached to both, to the individuals listed below, who
appear to be the pro se plaintiffs in the B3 bundle.

%UXFH6KDQH0DGGR[                       
%XUNHWW&UDLJ0LFKDHO                    
'H%RVH-LPP\5D\PRQG                     
'H%RVH.DUHQ$QQ                         
(YDQV5REHUW (QJLQHHUV )LOPPDNHUV
                                           
&RPSXWHU8VHUV*URXS 
)HWWHUKRII&DURO/\QQ                    
)HWWHUKRII&KD\WRQ/HH                   
)HWWHUKRII&KHOVHD/\QQ                  
+HOPKROW]0LFKDHO%HQMDPLQ               
.H\HV(OOLV (VWDWHRI&KULVWLQH&.H\HV  

                                                  3
0HUFKDQW5D\PRQG-RH   
:DWVRQ(VWKHU0DULH    




                              4
                                          EXHIBIT B

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

IN RE: OIL SPILL by the OIL RIG                    *      MASTER DOCKET
“DEEPWATER HORIZON” in the                         *      NO. 10-MD-2179
GULF OF MEXICO, on                                 *
APRIL 20, 2010                                     *
                                                   *
                                                   *
THIS DOCUMENT RELATES TO                           *
All Claims in Pleading Bundle B3                   *      AUTHORIZATION FOR
                                                   *      RELEASE OF MEDICAL
                                                   *      RECORDS PURSUANT TO
                                                   *      45 C.F.R. § 164.508 (HIPAA)
                                                   *
                                                   *


                                           Name: ______________________________________

                                           Date of Birth: ________________________________

                                           Social Security Number: ________________________



        I, the individual named above, hereby authorize my health care provider(s), health
plan(s), and health insurer(s) to disclose my health records to _________________________at
Kirkland & Ellis LLP, 300 North LaSalle, Chicago, IL 60654 and/or their designated
agents (“Receiving Parties” or “Recipients”). These records shall be used, disclosed or re-
disclosed solely in connection with litigation of my B3 clam in MDL 2179 or subsequent or
related proceedings.

        I hereby further grant any reimbursement claimant, lien holder or state or federal agency,
and the contract representatives of either, permission to share with the Recipients all
reimbursement claim and lien information and confirming health records regarding any
conditional payments made, or medical care performed (collectively the “lien information”), by
the claim/ lien holder.

As referred to above, my health records include any and all of the following:

        Records of my medical condition(s), diagnoses, and treatment, including, but not limited
to, physician’s records; surgeons’ records; discharge summaries; progress notes; consultations;
pharmaceutical records; medication sheets; patient information sheets; consents for treatment;
medical reports; x-rays and x-ray reports; CT scans, MRI films, photographs, and any other
radiological, nuclear medicine, or radiation therapy films; interpretations of diagnostic tests;
pathology materials, slides, tissues, and laboratory results and laboratory specimens and/or
reports; consultations; physical therapy records; drug and/or alcohol abuse records; HIV/AIDS
diagnosis and/or treatment; physicals and histories; correspondence; psychiatric records;
psychological records; psychometric test results; social worker’s records; other information
pertaining to the physical and mental condition; all hospital summaries and hospital records
including, but not limited to, admitting records; admitting histories and physicals; case records,
discharge summaries; physician’s orders, progress notes, and nurses’ notes; medical record
summaries; emergency room records; all other hospital documents and memoranda pertaining
to any and all hospitalizations and/or out-patient visits; and

       Any and all insurance records; statements of account, bills or billing records, or invoices;
any other papers concerning any treatment, examination, periods or stays of hospitalization,
confinement, or diagnosis pertaining to my health.

        I understand that the information in my health records may include information relating
to sexually transmitted disease, acquired immunodeficiency syndrome (AIDS), or human
immunodeficiency virus (HIV). It may also include information about behavioral or mental
health services, and treatment for alcohol and drug abuse.

       I understand that this authorization will permit counsel in this case to communicate with
my healthcare providers regarding obtaining the medical records disclosed pursuant to this
authorization.

       In the event that this facility or medical provider requires execution of a proprietary
authorization for the release of medical records, I shall execute such authorization within 30 days
of my attorneys or I receiving from the Receiving Parties or their designated agents the required
form. Similarly, if the policies of this institution or medical provider require a more
recently-dated execution of this authorization than the one provided, I shall re-execute this
authorization within 30 days of the Receiving Parties alerting my attorneys or I of that fact.

         I understand that I have the right to revoke this authorization at any time. I understand
that if I wish to revoke the authorization, I must do so in writing and must provide my written
revocation to any and all of my health care providers, health plans, or health insurers, state or
federal agencies and all other third party lien holders to which the revocation will apply. I
understand that the revocation will not apply to any disclosures that have already been made in
reliance on this authorization prior to the date upon which the disclosing health care provider,
health plan, health insurer, or such other third party receives my written revocation.

       I understand that my authorization of the disclosure of my health records and lien
information is voluntary and that I therefore can refuse to sign this authorization. I also
understand that I do not need to sign this authorization in order to obtain health treatment or to
receive or be eligible to receive benefits for coverage of health treatment.

      I understand that, once disclosed to the Recipients, my health records and lien
information may be subject to re-disclosure by the Recipients or any of its agents and/or
employees without my authorization, and may no longer be protected by federal privacy law or
45 CFR Parts 160 and 164.




                                                2
     This authorization expires two years from the date upon which it is executed.

     I understand that a photocopy hereof shall have the same authority as the original.

     I have a right to receive and retain a copy of this authorization when signed below.




Name of PLAINTIFF [PRINT]          Signature                               Date


OR




Name and title of                  Signature                               Date
AUTHORIZED
REPRESENTATIVE authorized
to act on behalf of PLAINTIFF




Relationship to PLAINTIFF




                                               3
                                                                                       EXHIBIT C

                                            Default Relativity or Concordance Load File Data (Note: Field Name has an 8-character limit)
Field Name         Field Description                                                              Field Type      Hard Copy E-mail Spreadsheets Presentations Other Elec. Docs
PLAINTIFF          Plaintiff producing data                                                       Note Text            X         X       X            X               X
BOX                Submission / volume / box number                                               Note Text            X         X       X            X               X
CUSTODIAN          Custodian(s) / source(s) -- format: Last, First or ABC Dept                    Multi-Entry          X         X       X            X               X
BEGBATES           Start Bates (including prefix) -- no paces                                     Note Text            X         X       X            X               X
ENDBATES           End Bates (including prefix) -- no spaces                                      Note Text            X         X       X            X               X
DOCID              Populate with exact same value as start Bates [DOCID = BEGDOC#]                Note Text            X         X       X            X               X
PGCOUNT            Page count                                                                     Integer              X         X       X            X               X
BEGATTACH          Parent's start Bates, including prefix (ONLY in CHILD records)                 Note Text            X         X       X            X               X
ENDATTACH          Denotes the end of the last attachment (for Bates numbering)                   Multi-Entry          X         X       X            X               X
ATTACHRANGE        Bates number of the first page of the parent document to the Bates number of Note Text              X         X       X            X               X
                   the last page of the last attachment child document (for Bates numbering)
                   (including prefix) (i.e. ABC-001 - ABC-020)



FILEEXTENSION      Extension of the original file.                                                 Note Text              X          X              X                X
HASREDACTIONS      “X” if the document has a redaction                                             Note Text         X    X          X              X                X
AUTHOR             Document Author -- format: Last, First                                          Note Text                         X              X                X
FROM               Sender -- format: Last, First                                                   Note Text              X
TO                 Recipient -- format: Last, First                                                Multi-Entry            X          X              X                X
CC                 CC field -- format: Last, First                                                 Multi-Entry            X          X              X                X
BCC                BCC field -- format: Last, First                                                Multi-Entry            X          X              X                X
SUBJECT            Subject / document title                                                        Note Text              X          X              X                X
DATETIMESENT       Email Sent Date / Date and Time -- format: MM/DD/YYYY HH:MM                     Date/Time-Keyed        X

FILESIZE           File size                                                                       Note Text                         X              X                X
FILENAME           File name - name of file as it appeared in it's original location               Note Text                         X              X                X
FILEPATH           Data's original source full folder file path                                    Note Text              X          X              X                X
DOCLINK            Current file path location to the native file (on the delivery medium)          Note Text                         X              X                X

                                Production Format
Native Files       “Document Produced in Native Format” slip sheet for Excels, Spreadsheets,
                   CSV, Audio, and Video files
                   Named by Bates Begin
                   Place in a NATIVES folder

Text               Document level text files
                   Named by Bates Begin
                   Place in a TEXT folder

Images             Tiff format: Black and White, Compression Group IV, 300 dpi single-page
                   Named by bates number
                   Place in an IMAGES folder

DAT and OPT Load   Load File Formats Requested: Concordance .DAT and OPT
Files              Delimiters:
                   • Field separator – ¶ (ASCII Character 020)
                   • Text qualifier – þ (ASCII Character 254)
                   • Multi-Entry – ; (ASCII Character 059)
                   • Return Value – ®(ASCII Character 174)
